UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7149



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTHONY ALLEN QUINN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:01-cr-00089)


Submitted:   November 6, 2006          Decided:     November 20, 2006


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Anthony Allen Quinn, Appellant Pro Se. William Neil Hammerstrom,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Anthony   Allen   Quinn   appeals   a   district   court   order

denying his motion for sentence reduction pursuant to Fed. R. Crim.

P. 35(b).     We have reviewed the record and the district court

opinion and affirm for the reasons cited by the district court.

See United States v. Quinn, No. 1:01-cr-00089 (E.D. Va. June 9,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -